DETAILED ACTION
Claims 1-3 are considered in this office action. Claims 1-3 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 Such claim limitation(s) is/are: 
 an information storage configured to store 
an information notifier configured to extract
a reply acquirer configured to acquire
a vehicle characteristic specifier configured to specify
a vehicle characteristics setter configured to set
 in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Page 7 of the specification discloses : “The vehicle control device 150 is constituted by a semiconductor integrated circuit that includes a central processing unit (CPU), a ROM storing programs and the like, a RAM as a work area, and the like. The vehicle control device 150 also functions, by running programs, as a driving controller 152, an information storage 154, an information notifier 156, a reply acquirer 158, a vehicle characteristic specifier 160, a vehicle characteristic setter 162, an information output unit 164, and an information input unit 166.” Also Figure 1 shows all these being a vehicle control device. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) based upon a public use or sale or other public availability of the invention Humble et al. (US2019/0376598).

Regarding Claim 1, Humble teaches a vehicle (#300 Fig 3) comprising: 
an information storage (#326) configured to store question information including a plurality of questions (Para [0055] Line 10-End : “For explanation purposes, a few example questions are provided below, and the transmission control unit 302 can indicate any of the following. “The road is sloping upwards. Do you want to downshift?” “The road is sloping downwards. Do you want to upshift?” “You are approaching a stop light ahead. Do you want to downshift?” “You are about to overtake or pass another vehicle. Do you want to downshift?” “A vehicle is tailgating. Do you want to downshift?” “The road material and/or driving surface has changed or is about to change. Do you want to downshift?” “The road is slippery and will be slippery. Do you want to downshift?” “Traffic is slowing down. Do you want to downshift?” “The inclement weather is present or approaching. Do you want to downshift?” “You are approaching or in a curve. Do you want to downshift?” “You are approaching an intersection. Do you want to downshift?” “There has been a history of accidents on this segment of the road you are travelling. Do you want to downshift?” “There has been a history of slipping on this segment of the road. Do you want to downshift?” “You are approaching a traffic light. Do you want to downshift?”);
 an information notifier configured to extract a question from the stored question information in accordance with a predetermined rule (Para [0054] Line 3-6 “At block 402, the transmission control unit 302 is configured to determine if a condition is met using any of the trigger information of future estimated path characteristics. If “no” the condition of the trigger information is not met, the transmission control unit 302 continues to monitor for a condition. Example conditions of the trigger information can include determining that the road is sloping upwards, road is sloping downwards, a stop light is ahead, the vehicle 300 is overtaking another vehicle, a vehicle is tailgating, an upcoming and/or present change in road material and driving surface, upcoming and/or present change in road slipperiness, upcoming and/or present traffic, upcoming and/or present weather, upcoming and/present cornering around a curve, upcoming and/or present intersection, history of accidents, history of slipping, upcoming red light, etc.”;) 

and notify the question through a notification device (Para [0055] Line 1-3 (“ If “yes” one of the conditions is met, the transmission control unit 302 is configured to inquire of or query the passenger via the user interface 310 if a downshift is desired at block 404.”)

a reply acquirer configured to acquire a reply to the notified question (Para [0056] Line 1-7: “If response from the occupant is “no” or a negative response, the transmission control unit 302 continues to monitor for a condition. If “yes” or affirmative response, the transmission control unit 302 is configured to downshift and/or cause the transmission 306 to downshift at block 406”); 

a vehicle characteristic specifier configured to specify a vehicle characteristic on a basis of the reply; and a vehicle characteristic setter configured to set the specified vehicle characteristic in the vehicle (Para [0056] Line 1-10 : “If response from the occupant is “no” or a negative response, the transmission control unit 302 continues to monitor for a condition. If “yes” or affirmative response, the transmission control unit 302 is configured to downshift and/or cause the transmission 306 to downshift at block 406. The transmission control unit 302 can signal a downshift command signal to the transmission 306. The trigger condition can be asked to the occupant of the vehicle in the form of a question, such that any affirmative response or negative response can be recognized by a microphone of the user interface 310, in-car cameras (e.g., one or more sensors 312), touch screen of the user interface 310, camera of the user interface 310, etc.”) .  

Regarding Claim 2, Humble teaches the vehicle according to Claim 1. 
 Humble also teaches wherein the information notifier is configured to notify the vehicle characteristic specified by the vehicle characteristic specifier through a notification device (Para [0083] Line 1-8: “The query is audible and includes whether the downshift of the transmission 306 is desired because of the at least one condition. The query includes text and/or symbols asking/depicting whether the downshift of the transmission is desired because of the at least one condition. The query is audible and includes text, and asks whether the downshift of the transmission 306 is desired because of the at least one condition.”),
 and the vehicle characteristic setter is configured to set the specified vehicle characteristic in the vehicle in response to an operation input from a driver allowing the vehicle characteristic (Para [0083] Line 8-12: “The advanced transmission control unit 302 is configured to receive the affirmative response from an occupant of the vehicle via a user interface 310 prior to causing the downshift of the transmission 306 of the vehicle 300. The vehicle 300 is an autonomous vehicle; the query occurs while the autonomous vehicle is driving an occupant and the occupant is not participating in the driving.”).  

Regarding Claim 3, Humble teaches a vehicle (#300 Fig 3) comprising: 
circuitry (#302)configured to store question information including a plurality of questions (Para [0055] Line 10-End : “For explanation purposes, a few example questions are provided below, and the transmission control unit 302 can indicate any of the following. “The road is sloping upwards. Do you want to downshift?” “The road is sloping downwards. Do you want to upshift?” “You are approaching a stop light ahead. Do you want to downshift?” “You are about to overtake or pass another vehicle. Do you want to downshift?” “A vehicle is tailgating. Do you want to downshift?” “The road material and/or driving surface has changed or is about to change. Do you want to downshift?” “The road is slippery and will be slippery. Do you want to downshift?” “Traffic is slowing down. Do you want to downshift?” “The inclement weather is present or approaching. Do you want to downshift?” “You are approaching or in a curve. Do you want to downshift?” “You are approaching an intersection. Do you want to downshift?” “There has been a history of accidents on this segment of the road you are travelling. Do you want to downshift?” “There has been a history of slipping on this segment of the road. Do you want to downshift?” “You are approaching a traffic light. Do you want to downshift?”);

extract a question from the stored question information in accordance with a predetermined rule (Para [0054] Line 3-6 “At block 402, the transmission control unit 302 is configured to determine if a condition is met using any of the trigger information of future estimated path characteristics. If “no” the condition of the trigger information is not met, the transmission control unit 302 continues to monitor for a condition. Example conditions of the trigger information can include determining that the road is sloping upwards, road is sloping downwards, a stop light is ahead, the vehicle 300 is overtaking another vehicle, a vehicle is tailgating, an upcoming and/or present change in road material and driving surface, upcoming and/or present change in road slipperiness, upcoming and/or present traffic, upcoming and/or present weather, upcoming and/present cornering around a curve, upcoming and/or present intersection, history of accidents, history of slipping, upcoming red light, etc.”;)  

and notify the question through a notification device (Para [0055] Line 1-3 (“ If “yes” one of the conditions is met, the transmission control unit 302 is configured to inquire of or query the passenger via the user interface 310 if a downshift is desired at block 404.”), 

acquire a reply to the notified question (Para [0056] Line 1-7: “If response from the occupant is “no” or a negative response, the transmission control unit 302 continues to monitor for a condition. If “yes” or affirmative response, the transmission control unit 302 is configured to downshift and/or cause the transmission 306 to downshift at block 406”); 

 specify a vehicle characteristic on a basis of the reply, and set the specified vehicle characteristic in the vehicle (Para [0056] Line 1-10 : “If response from the occupant is “no” or a negative response, the transmission control unit 302 continues to monitor for a condition. If “yes” or affirmative response, the transmission control unit 302 is configured to downshift and/or cause the transmission 306 to downshift at block 406. The transmission control unit 302 can signal a downshift command signal to the transmission 306. The trigger condition can be asked to the occupant of the vehicle in the form of a question, such that any affirmative response or negative response can be recognized by a microphone of the user interface 310, in-car cameras (e.g., one or more sensors 312), touch screen of the user interface 310, camera of the user interface 310, etc.”) .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1) Valeri et al. US2021/0370967 discloses driver alert systems with control logic for powertrain energy tracking and reporting, methods for making/using such systems, and electric-drive vehicles with alert systems for providing driver cues to indicate real-time potential energy buildup in the powertrain. A method of operating a driver alert system for an electric-drive vehicle includes a vehicle controller receiving a selection of a powertrain operating mode. Responsive to the received selection, the vehicle controller determines a buildup of output torque generated via an electric traction motor for an impending vehicle maneuver associated with the selected powertrain operating mode. The controller accesses a memory-stored, torque-based lookup table to retrieve an output level calibrated to an in-vehicle sensory output device and corresponding to an output torque value for the determined torque buildup. The controller then commands the sensory output device to generate a driver-perceptible visible, audible, and/or tactile cue based on the retrieved output level.

2) Al Assad et al. US2020/0207412 discloses Among other things, techniques are described for steering angle calibration. An autonomous vehicle receives a steering angle measurement and a yaw rate measurement, and estimates a steering angle offset using the steering angle 

3) Young US10801425 discloses A method includes reducing automatically a speed of an engine from a first speed value to a second speed value in response to both the first speed value being at or above a first speed threshold value and a rate of change of one or both of (i) engine power and (ii) the engine speed is substantially zero for a designated period.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ABDHESH K JHA/Primary Examiner, Art Unit 3668